El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Esta apelación ataca principalmente la denuncia, cuya’ parte principal dice así:
“Yo, Manuel González, P. I. No. 175, vecino de Ponce, P. R., calle de Isabel, número 41, mayor de edad, formulo denuncia contra María Matos, por delito de Acometimiento con agravantes, co-metido de la manera siguiente: Que en 16 de octubre, 7 P. M. de 1925, y en calle Las Casas de Ponce, P. R., que forma parte del dis-trito judicial de Ponce, P. R., la acusada María Matos, allí y enton-ces, voluntaria, ilegal, maliciosamente y con la intención criminal’ de causar grave daño corporal a la persona de Enrique Vargas, le aco-metió con un revólver, calibre 38, haciéndole un disparo, pero sin lograr herirlo.”
La apelante al citar el caso de El Pueblo v. Suárez, 23 D.P.R. 243, dice que las alegaciones de la denuncia no *860son suficientes para demostrar nn acometimiento hacia o so-bre una persona; que el decir que un acusado acometió con un revólver, haciéndole un disparo a otra persona no cons-tituye tal acometimiento. Es evidente que en la forma en que está redactada la denuncia imputa un acometimiento criminal.
La apelante sostiene que en la Ley de. 10 de marzo de 1904 no se define ningún delito de acometimiento grave, de que se declaró culpable al acusado. La ley define el delito de acometimiento y agresión y substancialmente dice que un acometimiento es la tentativa de cometer una agresión, queriendo decir con esto lo que se definió primeramente como “acometimiento y agresión.” Entonces en otra sección la ley dice que un acometimiento y agresión será considerado de carácter grave cuando se comete bajo ciertas circunstancias. Necesariamente un acometimiento cometido en esas circunstancias, es un acometimiento de carácter grave. Este punto se aclara más en la sección que fija la pena, la que dice así:
“Sección 8. — La pena correspondiente al delito de acometimiento de carácter grave o al de acometimiento y agresión de la misma na-turaleza, consistirá en multa que no bajará de $50 ni excederá de $1,000, o de prisión en cárcel que no bajará de un mes ni excederá de dos años, o ambas penas, multa y prisión.”
No podemos resolver que la corte inferior cometió error al imponer una pena de seis meses de cárcel por este delito de acometimiento con un arma peligrosa.

La sentencia debe ser confirmada.